Title: To John Adams from Louisa Catherine Johnson Adams, 20 May 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					20 May—3 June 1820
				
				20 May—Mr: A— joined us at dinner and we returned home at ten oclock. Johnson Hellen dined with us he is one of the best bred young men I know of a most amiable character and disposition but of too retired a nature—21 Was quite as sick all day—In the evening Mr: A— went to sit with Mr: Morton who has been seriously ill for three or four weeks hopes are however entertained of his recovery Mr: Bailey sat with me almost half an hour being on his way to Mr: Mortons with whom he was to watch—22 Went out and paid visits a thing which I have neglected very much of late and for which I am as usual in great disgrace—passed the evening at home—Mr: A— attended the Agricultural Society at Mr: Laws where he heard a fine Speech on Manufactures—The President and all the Heads of Department were there—Mr: A— did not stay dinner23 Dined at the Rose with a violent sick head ache, which continued all day and confined me to my bed the greater part of the day after a visit which I was obliged to make on business—Mr: & Mrs: Smith called & sat some time24 Dined at the Presidents a great Diplomatic dinner given in consequence of Mr: de Neuvilles departure for France the company consisted of the foreign Corps Mr: Johnson the Senator from Louisiana Mr: Baldwin of Pennsylvania Col Morrison of Kentucky and the Heads of Department with Mrs: Calhoun and myself—Mrs: Monroes health did not admit of her making her appearance. The P. was more social than usual and uncommonly attentive to his guests who appeared flattered and satisfied returned home early being still quite unwell—25 Called on Madame de Neuville and Mr: A— went with Mr: de Neuville to present him to take leave he forgot to send the Carriage for me and Madame de Neuville was so good as to bring me home—When the Carriage returned I again went out and paid several visits and went to the Painter to look at Mr: Adams’s portrait which has been painted for Delaplaines gallery the likeness is good but disagreeable as most of the last pictures are which have been  The Artists find great difficulty in catching the expression of the mouth and instead of making it serious they make it contemptuous which is certainly not the character of his countenance at all26 Rheumatic and good for nothing all day—27 Mr: & Madame de Neuville came to take leave but I did not see them in consequence of a mistake she is in high spirits and her health which appeared to have been much shook is completely restored—I wish they may not regret having left a great and agreeable as well as safe situation—28 The Messenger has arrived with dispatches from Spain to Gen Vines and I yet hope as he seems to remain here that some amicable arrangement may yet be made with that most mean and pitiful Sovereign Ferdinand who now has his hands tied and will surely not be allowed to shuffle quite as much as he has hitherto—It will however be difficult to arrange the business at all events as it is said the Cortes cannot cede away any part of their territory by their Constition—In such a case I should think it would have been better to take it before the question was asked but I am no judge—Such a step might perhaps have caused us some trouble but Europe must be too busy at home for a time to be able to do much against us—therefore we have not much to fear—But we must patiently wait the event—The Coachman disappointed me therefor did not go to Church—Mr: A— in the evening went to the Presidents29 The President and family left Town for Loudon. The City is completely dull and there is nothing stirring whatever—went out for half an hour in the evening30 Received a visit from Mr: Johnson of Loisiana who chatted very pleasantly for an hour—He proposes to  travel  about  from place to place during the Summer—He talks very much of my Brother to whom he is very friendly. After he left me Mrs: Colvin sat with me and gave me some information but none of much importance. The Doctor also paid me a visit and I spoke to him concerning Charles whose health has never been good since his fever  He found him a little feverish and ordered some remedies much against Mr C’s inclination—We dined early and I accompanied Charles to fish as he has no companions with whom he can or will associate—Mary accompanied us and we had a very good sport—31 Charles was quite sick all day and it rained so much all day that we were obliged to remain at home—I have been reading the Monastery—I cannot say I was not amused as I think it impossible to read any of that Authors works without deriving pleasure from their perusal—but it does not altogether please me as much as some of his former productions—June 1st: Went to take Tea at Mrs: Smiths—Mr: Smith quite unwell—His health has been very indifferent for the last two years and he is generally worse in the Summer—Heard plenty of scandal threatened divorces &c now however that I shall report Our City will soon vie in this way with either of the great Cities of Europe—We returned home at ten oclock—Mr: Forbes called to take leave He is about sailing to South America in the Constellation as Agent—2 Nothing material occurred this day excepting that the weather was like winter and we were obliged to have fires—Mr: Roth the French Chargé d’Affaires came to inform us that Mr: de Neuville had Sailed from Anapolis—3 We had a Report that the Royal family in France were all imprisoned of which there is however not a word of truth—In the evening went to a party at Dr: Thorntons it was very small and tolerably stupid—We had some wretched music in which I took a part much to my shame Returned at about ten oclock with Mr: & Mrs: Smith—
				
					
				
				
			